Prepared by and after recording return to:

Moore & Van Allen PLLC
100 N. Tryon Street, Floor 47
Charlotte, North Carolina 28202
Attn: Bryan P. Durrett, Esq.




STATE OF NORTH CAROLINA

COUNTY OF MECKLENBURG




ASSIGNMENT & ASSUMPTION OF TENANT LEASEHOLD INTEREST


          This ASSIGNMENT & ASSUMPTION OF TENANT LEASEHOLD INTEREST (this
"Assignment") is made and entered into effective as of 11:59 p.m. on the 31st
day of October, 2001 by and between EQUIPMENT LEASING PARTNERS, a North Carolina
general partnership ("Assignor"), and COGENTRIX ENERGY, INC., a North Carolina
corporation ("Assignee").


W

I T N E S S E T H:




          A.           Assignor, COGENTRIX, INC., a North Carolina corporation,
CI PROPERTIES, INC., a North Carolina corporation, as "Tenant", and ARROWPOINT
ASSOCIATES LIMITED PARTNERSHIP, a North Carolina limited partnership, as
"Landlord" ("Landlord") are parties to that certain Amended and Restated Land
Lease Agreement dated February 18, 1988 (the "Original Lease"), a memorandum of
which is recorded in Book 7381, Page 877, Mecklenburg County Public Registry.
The Original Lease has been amended by that First Amendment to Amended and
Restated Land Lease Agreement dated August 31, 1993, and recorded in Book 7442,
Page 659, Mecklenburg County Public Registry, pursuant to which (i) CI
Properties, Inc. assigned its interest in the Original Lease to Assignor and was
released from liability under the Original Lease, and (ii) Cogentrix, Inc.
assigned its interest in the Original Lease to Assignor and guaranteed the
obligations of Assignor under the Original Lease. The Original Lease, as amended
by such amendment, is referenced herein as the "Land Lease". The Land Lease
covers two tracts of land containing in the aggregate 4.853 acres, more or less,
located on the easterly margin of Arrowpoint Boulevard in Mecklenburg County,
North Carolina and more particularly described in the Land Lease;

          B.           Assignor has agreed to assign, and Assignee has agreed to
assume, all of Assignor's rights, title, benefits, interest, duties and
obligations as tenant in, to and under the Land Lease on the terms contained
herein; and

          C.           Subject to the terms and conditions set forth therein,
Landlord has consented to the assignment and assumption of Assignor's rights,
title, benefits, interest, duties and obligations as tenant in, to and under the
Land Lease and the release of Assignor and Cogentrix, Inc. from any further
duties, liabilities and obligations under the Land Lease from and after the
effective date and time hereof, and has agreed to acknowledge such consent and
release by executing this Assignment.

          NOW, THEREFORE, for and in consideration of Ten and No/100 Dollars
($10.00) and the mutual covenants contained herein, the receipt and sufficiency
of which are hereby acknowledged, Assignor transfers, grants, conveys and
assigns to Assignee, its successors, successors-in-title and assigns, all of
Assignor's right, title, benefits, interest, duties and obligations as tenant
in, to and under the Land Lease.

          Assignee hereby accepts such transfer, grant, conveyance and
assignment and assumes and agrees to perform any and all obligations and duties
of Assignors as tenant under the Land Lease. Assignee indemnifies and agrees to
hold Assignor harmless from and against any claims, defaults or other
liabilities (including, without limitation, court costs and attorneys' fees)
under the Land Lease.

          Landlord, by its signature below, hereby acknowledges, subject to the
terms and conditions of this Assignment, its consent to: (a) the transfer,
grant, conveyance, assignment and assumption of Assignor's right, title,
benefits, interest, duties and obligations as tenant in, to and under the Land
Lease; and (b) the release of Assignor and Cogentrix, Inc. from all duties,
liabilities and obligations under the Land Lease, and Landlord acknowledges that
it shall look solely to Assignee for the performance of all duties, liabilities
and obligations of the tenant thereunder. The consent given herein shall not be
construed as relieving Assignee from the obligation to obtain the express
written consent of Landlord to any further assignment of the Land Lease or
subletting of the premises under the Land Lease. Assignee agrees for the benefit
of Landlord that it shall be bound under the Land Lease as if it were initially
named as the "Tenant" thereunder, and that it shall perform all of the
obligations of the "Tenant" under the Land Lease. Assignee warrants and
represents to Landlord that Assignee is the sole owner of Cogentrix, Inc.

          This Assignment shall inure to the benefit of, and be binding upon,
the respective legal representatives, successors and assigns of the parties
hereto.

          This Assignment shall be governed by, and construed under, the laws of
the State of North Carolina.

          This Assignment may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.




[Signature Page Follows]

          IN WITNESS WHEREOF, the undersigned have caused these presents to be
duly executed under seal by authority duly given as of the day and year first
above written.





ASSIGNOR:



EQUIPMENT LEASING PARTNERS,
a North Carolina general partnership

By:                s/   DAVID J. LEWIS                         
        Name:  David J. Lewis
        Title:    



ASSIGNEE:



COGENTRIX ENERGY, INC.,
a North Carolina corporation


By:                s/   DENNIS W. ALEXANDER   
        Name:  Dennis W. Alexander
        Title:  Group Senior Vice President and
                    General Counsel




          The undersigned, by its signature below, hereby expresses its consent
to the terms of this Assignment.






LANDLORD:

ARROWPOINT ASSOCIATES
LIMITED PARTNERSHIP,
a North Carolina limited partnership

By:  ASC ASSOCIATES,
       a North Carolina general partnership,
       General Partner


By:                s/   HENRY J. FAISON   
        Name:  Henry J. Faison
        Title:  General Partner







STATE OF NORTH CAROLINA

COUNTY OF   Mecklenburg  

          I,   Karen L. Primerano  , a Notary Public of the aforesaid County and
State, do hereby certify that   David J. Lewis   personally appeared before me
this day and acknowledged that (s)he is a general partner of EQUIPMENT LEASING
PARTNERS, a North Carolina general partnership, and that (s)he, as general
partner, being authorized to do so, executed the foregoing on behalf of the
partnership.

          Witness my hand and notarial seal this   28th  day of   October  ,
2001.





   s/         KAREN L. PRIMERANO   


Notary Public





(NOTARY SEAL)

My Commission Expires:   10-1-05  


STATE OF NORTH CAROLINA

COUNTY OF   Mecklenburg  


          I,    Edda E. Hably  , a Notary Public of the aforesaid County and
State, do hereby certify that   Dennis W. Alexander   personally appeared before
me this day and acknowledged that (s)he is   Gr Sr Vice President   of COGENTRIX
ENERGY, INC., a North Carolina corporation, and that (s)he, as   Gr Sr Vice
President  , being authorized to do so, executed the foregoing on behalf of the
corporation.

          Witness my hand and notarial seal this   26th   day of   October  ,
2001.





   s/         EDDA E. HABLY   


Notary Public




(NOTARY SEAL)

My Commission Expires:   May 19, 2002  



STATE OF NORTH CAROLINA

COUNTY OF    Gaston  

          I,    Kimberly Lee Celeste   , a Notary Public of the aforesaid County
and State, do hereby certify that    Henry J. Faison    personally appeared
before me this day and acknowledged that (s)he is a general partner of ASC
ASSOCIATES, a North Carolina general partnership, the general partner of
ARROWPOINT ASSOCIATES LIMITED PARTNERSHIP, a North Carolina limited partnership,
and that (s)he, as general partner, being authorized to do so, executed the
foregoing on behalf of the general partnership on behalf of the limited
partnership.

          Witness my hand and notarial seal this   24   day of    October   ,
2001.





   s/         KIMBERLY LEE CELESTE    


Notary Public





(NOTARY SEAL)

My Commission Expires:  June 07, 2003  

